DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 
Claim Status
	Applicants’ response and amendments to the claims filed 09/01/2021 have been received and entered.
	Claims 19, 21-22, 26-32, and 34-36 are pending and allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 was filed after the mailing date of the Final Office Action on 06/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
	The Terminal Disclaimer electronically filed on 09/01/2021 has been received, entered, and approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Cande on September 14, 2021.

The application has been amended as follows: 
CLAIM AMENDMENTS

In Claim 36, line 3, delete the word “get” and insert therefore - - - gel - - - .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The drug ketamine is
an NMDA receptor antagonist that exists as two enantiomers: S(+)-ketamine and R(-)-ketamine.
The racemic mixture of ketamine, containing a 50:50 mixture of the S(+)-ketamine and R(-)-ketamine enantiomers was well-known to have antidepressant activity via inhibition of the NMDA receptor. S(+)-ketamine was known in the art to have an approximately 4-fold greater affinity for the NMDA receptor than the R(-)-enantiomer.
The prior art has compared racemic ketamine and S-ketamine in treatment-resistant major
depression (Paul et al., 2009). The authors teach that both ketamine and S-ketamine showed an
antidepressant effect but patients administered ketamine experienced psychomimetic side effects
that were absent during treatment with S-ketamine. The authors conclude that S-ketamine might
exert similar antidepressant effects as ketamine in drug-resistant depression but may be better
tolerated by patients.
	Side effects induced by ketamine were well-known in the art and all of such side effects
are taught to be primarily attributable to R(-)-ketamine. GRAF ET AL. (Anesthesiology (1995), 82(6), 1426-37) teach that other than central nervous system effects, the most important side effects of ketamine occur in the cardiovascular system. Graf et al. teach S(+)-ketamine decreased
heart rate and left ventricular pressure and, at higher concentrations, oxygen consumption and percentage oxygen extraction significantly less than R(-)-ketamine independent of blocked or unblocked opioid receptors. Racemic ketamine depressed cardiac function to a degree intermediate to that produced by the isomers. SCHMIDT ET AL. (Acta Anaesthesiologica Scandinavica (2005), 49(10), 1436-1442) teach bolus injection of S-ketamine was associated with less cerebral and systemic haemodynamic depression than racemic or R-ketamine in equipotent doses. Schmidt et al. teach that these findings indicate possible advantages of S-ketamine over racemic ketamine.
Thus, the prior art suggests S-ketamine, not R-ketamine, would have possible advantages
over racemic ketamine in both treating depression (Paul et al.) and having fewer side effects (Paul et al., Graf et al., and Schmidt et al.).
	Applicants tested the individual ketamine enantiomers in an animal model of depression
(Example 1). Applicants found that while both enantiomers exhibited antidepressant effects, the
antidepressant effects of R(-)-ketamine were able to be detected 7 days after its single injection,
whereas the antidepressant effects of S(+)-ketamine were not able to be detected 7 days after its
single injection. This is surprising and unexpected because not only was the R(-)-enantiomer known to have 4-fold less affinity for the NMD A receptor than the S(+)-enantiomer, but both
enantiomers were known to exhibit rapid in vivo clearance and have similar pharmacokinetics.
See White et al. (1985). Thus, the extended antidepressant effects of R(-)-ketamine over S-(+)-ketamine cannot be explained by NMDA receptor affinity, as S(+)-ketamine is the more potent NMDA inhibitor, or pharmacokinetics, as R(-)-ketamine and S(+)-ketamine have similar in vivo
pharmacokinetics.
In another model of depression (Example 2), the antidepressant effects of R(-)-ketamine
were more potent than those of S(+)-ketamine. See Figs. 3B, 3D, 3E, 3F, 3G, 3H.
Finally, in an animal model to investigate the side effects of R(-)-ketamine and S(+)-ketamine (Example 3), injection of R(-)-ketamine did not affect locomotion, whereas S(+)-ketamine did. See Fig. 4. Likewise, R(-)-ketamine did not affect prepulse inhibition, whereas S(+)-ketamine did. See Fig. 5A. Finally, in the conditioned place preference test, S(+)-ketamine increased CPP score in a dose-dependent manner, whereas R(-)-ketamine did not increase the CPP score. See Fig. 6D.
	Accordingly, it is the position of the Examiner that while the skilled artisan might have been motivated to test R(-)-ketamine for antidepressant activity despite the prior art expressly teaching the advantages of the S-enantiomer, given the fact that the prior art teaches that S-ketamine is the more active enantiomer in inhibiting NMDA, has similar efficacy to racemic ketamine in treating depression, and is suggested to have fewer side effects than racemic ketamine when administered to depressed patients, and given the fact that R(-)-ketamine and S(+)-ketamine have similar pharmacokinetics when administered to human subjects, it is surprising and unexpected that R(-)-ketamine is demonstrated by Applicants to have a longer lasting antidepressant effect and to exhibit less adverse effects than S(+)-ketamine when administered in animal models of depression. Indeed, those skilled in the art would expect the exact opposite, i.e., that S(+)-ketamine would be the more active antidepressant and to have fewer side effects than R(-)-ketamine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19, 21-22, 26-32, and 34-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Anderson/Primary Examiner, Art Unit 1629